Citation Nr: 1648362	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-14 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral vision loss.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to January 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon entrance examination in January 1991, the Veteran's vision was noted as 20/20 bilaterally.  During the Veteran's November 1994 separation examination, the Veteran reported eye trouble.  A December 1994 note reflects recent decrease in visual acuity, citing 1994 vision readings which deviated from 20/20.

By May 2011 statement, the Veteran iterated that his vision drastically worsened during service.  In his substantive appeal, he stated that he worked during service in low light conditions and in front of a computer.

A May 2011 treatment record from the Hampton VAMC states that the Veteran's eyes were last evaluated by an outside provider in 1995.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records, including those of the Hampton, Virginia VAMC, with the claims file.  

Request that the Veteran provide authorization to obtain any private treatment records, including any examination done by a private provider in 1995, or provide the records himself.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed bilateral eye disability.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a)  State all diagnoses as to the Veteran's bilateral eyes.

(b)  With respect to each eye disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge. 

(c)  In formulating the above opinions, the examiner is requested to discuss the Veteran's contentions that his vision drastically worsened during service and that he worked during service in low light conditions and in front of a computer.

(d)  In formulating the above opinions, the examiner is requested to discuss the STRs, specifically that: in January 1991, the Veteran's vision was noted as 20/20 bilaterally; during the Veteran's November 1994 separation examination, the Veteran reported eye trouble; a December 1994 note reflects recent decrease in visual acuity, citing 1994 vision readings which deviated from 20/20.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not granted, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




